            Case 2:18-cv-04003-JJT Document 19 Filed 12/02/18 Page 1 of 4



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     JASON LEE VAN DYKE,                          Case No.: 2:18-cv-04003-JJT
10
                   Plaintiff,
11
     vs.                                          RETZLAFF’S SUPPLEMENTAL ANTI-
12                                                SLAPP EXHIBITS
     THOMAS CHRISTOPHER RETZLAFF A/K/A
13
     DEAN ANDERSON,
14
                   Defendant.
15

16

17
            Defendant, Tom Retzlaff, filed an anti-SLAPP motion to dismiss and for
18

19   sanctions with the Court on November 23, 2018. (Dkt # 13.) As provided by Federal
20
     Rule of Evidence 201, Retzlaff requests the Court to take Judicial Notice of these news
21
     articles and court records and he wishes to have the Court consider these additional
22

23   exhibits in support of his anti-SLAPP motion to dismiss and for sanctions, brought
24
     pursuant to the Texas Citizens Participation Act.
25

26

27

28


                      DEFENDANT’S SUPPLEMENTAL ANTI-SLAPP EXHIBITS- 1
       Case 2:18-cv-04003-JJT Document 19 Filed 12/02/18 Page 2 of 4



 1                            SUPPLEMENTAL EXHIBITS
 2
     Exhibit 17      Proud Boys Nov 24, 2018 Press Release
 3

 4   Exhibit 18      Van Dyke v. Thompson – Orig. Petition filed Jan 21, 2011
 5
     Exhibit 19      Van Dyke v Thompson – order of dismissal, March 27, 2013
 6

 7   Exhibit 20      YAF Watch May 13, 2008, article
 8
     Exhibit 21      Texas Marksmen, Inc – Nonprofit Certificate of Formation
 9

10   Exhibit 22      Theta Chi fraternity – Nonprofit Certificate of Formation
11
     Exhibit 23      JLVD Holdings LLC – Certificate of Formation
12

13   Exhibit 24      JLVD Holdings LLC – 2017 address change
14
     Exhibit 25      JLVD Holdings LLC – 2018 Texas franchise tax report
15

16
     Exhibit 26      Proud Boys of TX LLC – Certificate of Formation

17
     Exhibit 27      Proud Boys Int’l – Certificate of Formation
18

19
     Exhibit 28      Mockingbird newspaper article re: Van Dyke dated Nov 2017

20   Exhibit 29      Van Dyke Sept 5, 2017, Notice of Intent to File Lawsuit letter
21
     Exhibit 30      Van Dyke v. Mockingbird – Original Petition, filed Sept 15, 2017
22

23   Exhibit 31      Nov 15, 2017, Mockingbird newspaper article re: Van Dyke
24
     Exhibit 32      Dec 24, 2017, Huffington Post article
25

26   Exhibit 33      Van Dyke criminal records from 54B District Ct – East Lansing, MI
27
     Exhibit 34      April 22, 2017, Victoria Advocate news article re: Van Dyke lawsuit
28


                  DEFENDANT’S SUPPLEMENTAL ANTI-SLAPP EXHIBITS- 2
           Case 2:18-cv-04003-JJT Document 19 Filed 12/02/18 Page 3 of 4



 1      Exhibit 35       Van Dyke v. Tyler – Original Petition, filed March 24, 2017
 2
        Exhibit 36       Texas State Bar – Bd of Disciplinary Appeals March 8, 2018, letter
 3

 4      Exhibit 37       Medium.com April 17, 2018, news article re: Van Dyke
 5

 6

 7

 8
            Respectfully submitted,
 9

10

11

12

13

14   Dated: December 2, 2018                By:_____________________________________
                                            Thomas Retzlaff
15                                          Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28


                     DEFENDANT’S SUPPLEMENTAL ANTI-SLAPP EXHIBITS- 3
        Case 2:18-cv-04003-JJT Document 19 Filed 12/02/18 Page 4 of 4



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on December 2, 2018, a copy of this document was electronically filed on the

 4   CM/ECF system, which will automatically serve a Notice of Electronic Filing on the following
 5
     attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                             By:_____________________________
15
                                             Thomas Retzlaff
                                             Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28


                  DEFENDANT’S SUPPLEMENTAL ANTI-SLAPP EXHIBITS- 4
